Filed 8/10/11




           IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                            S072316
           v.                        )
                                     )
VERONICA UTILIA GONZALES,            )
                                     )                        San Diego County
           Defendant and Appellant.  )                    Super. Ct. No. SCD114421
 ___________________________________ )



                            MODIFICATION OF OPINION
THE COURT:
        The opinion herein, appearing at 51 Cal.4th 894, is modified as follows:
        The last sentence of footnote 16 on page 928, which states, “That argument was
incorrect, of course; statements made by defendant to her own experts and reflected in
their reports were discoverable and were provided to the prosecution without objection
below” is deleted.
        This modification does not affect the judgment.